                   Case 19-50913-JKS             Doc 53       Filed 08/10/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                Case No. 17-12560 (JKS)
al.,1
                                                                      (Jointly Administered)
                           Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,                                Adversary Proceeding
                                                       Case No. 19-50913 (JKS)
                           Plaintiff,
                        vs.

PHILLIP BALL a/k/a LARRY BALL, an individual,

                                    Defendant.


                                      STIPULATION OF DISMISSAL


                   Plaintiff Michael Goldberg, as Liquidating Trustee of the Woodbridge

 Liquidation Trust, and defendant Phillip Ball a/k/a Larry Ball (collectively, the “Parties”) have

 entered into a settlement agreement that resolves the claims asserted in the above-captioned

 adversary proceeding. Accordingly, the Parties hereby stipulate, pursuant to Rule 41(a)(1)(A)(ii)

 of the Federal Rules of Civil Procedure, made applicable to this adversary proceeding by Rule

 7041 of the Federal Rules of Bankruptcy Procedure, to the dismissal without prejudice of this

 adversary proceeding, with each party to bear its own attorneys’ fees and costs.




 1
  The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
 Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
 Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California 91423.


 DOCS_DE:234986.1 94811/003
          Case 19-50913-JKS   Doc 53   Filed 08/10/21   Page 2 of 2




          30



Colin R. Robinson
